Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Michael Kattola
d/b/a Hinky Dinky Supermarket,

Respondent.
Docket No. C-14-556
FDA Docket No. FDA-2014-H-0082
Decision No. CR3184

Date: April 1, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for To
(Complaint) again
Supermarket, that

bacco Products (CTP) filed an Administrative Complaint
st Respondent, Michael Kattola d/b/a Hinky Dinky
alleges facts and legal authority sufficient to justify the

imposition of a civil money penalty of $250. Respondent did not answer the
Complaint, nor did Respondent request an extension of time within which to file

an answer. There:

ore, I enter a default judgment against Respondent and assess a

civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of

the Complaint wit

the Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that a cigarette purchaser was 18 years of

age or older, there

by violating the Federal Food, Drug, and Cosmetic Act (Act), 21
US.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money penalty of $250.

On February 5, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Hinky Dinky Supermarket, an establishment that sells
tobacco products and is located at 3110 Martin Luther King Avenue, Flint,
Michigan 48505. Complaint § 3.

e At approximately 3:28 PM ET on February 24, 2013, during an inspection
of Respondent’s establishment, an FDA-commissioned inspector observed
that “a person younger than 18 years of age was able to purchase a package
of Newport Box cigarettes . . . [.]” The inspector also observed that “the
minor’s identification was not verified before the sale... .”. Complaint
q 10.

e On March 14, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from February 24, 2013. The letter explained
that the observations constituted violations of regulations found at 21
C.F.R. § 1140.14(a) and (b)(1), and that the named violations were not
necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint ¥ 10.

e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named
“Kattole” received the Warning Letter on March 15, 2013. Complaint § 11.

e At approximately 12:24 PM on July 13, 2013, during an inspection of
Respondent’s establishment, FDA-commissioned inspectors documented
that “a person younger than 18 years of age was able to purchase a package
of Newport 100s cigarettes ....” Complaint { 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a five-month period.
Specifically, Respondent’s actions on February 24, 2013, and July 13, 2013,
violated the prohibition against selling cigarettes to persons younger than 18 years
of age. 21 C.F.R. § 1140.14(a). Respondent’s actions on February 24, 2013, also
violated the requirement that retailers verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchaser is younger than
18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.

A $250 civil money penalty is permissible under the regulations, 21 C.F.R. § 17.2,
and I so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

